Citation Nr: 1629021	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  16-14 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

Entitlement to basic eligibility for VA death pension.

Entitlement to basic eligibility for VA burial benefits.  



ATTORNEY FOR THE BOARD

Dan Brook, Counsel





INTRODUCTION

The Veteran served as a member of the New Philippine Scouts from July 1946 to May 1949.  He died in January 2014.  The appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals  (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).


FINDING OF FACT

The Veteran's DD-214 verifies that he served with the New Philippine Scouts from July 1946 to May 1949.

CONCLUSION OF LAW

The criteria of basic eligibility for VA nonservice-connected death pension benefits and burial benefits have not been met.  38 U.S.C.A. §§ 101(2), 107, 1521, 1541, 5102, 5103, 5103A, 5106, 5107, 6104 (West 2014); 38 C.F.R. §§ 3.1 , 3.2, 3.3, 3.13, 3.6, 3.40, 3.41, 3.902, 3.904 (2014).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Analysis

The term "veteran" means a person who served in the active military, naval or air service and who was discharged or released under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  The term "veteran of any war" means any veteran who served in the active military, naval or air service during a period of war.  38 C.F.R. § 3.1(e).

Generally, the service of Veterans who served with the "New" or "Special" Philippine Scouts under Public Law 190 of the 79th U.S. Congress, can potentially allow for eligibility for VA compensation and dependency and indemnity compensation but does not allow for eligibility for VA death pension or burial benefits.  See 38 U.S.C.A. § 107; 38 C.F.R. § 3.40(a), (b).  All enlistments of Philippine Scouts made between October 6, 1945 and June 30, 1947 were made under the provisions of Public Law 190, as it constituted the sole authority for such enlistments during that period.  38 C.F.R. § 3.40(a), (b).  

In this case, the Veteran's DD-214 shows that he enlisted in the Philippine Scouts (i.e. based on the PS preface to his Army Serial Number) in July 1946 and remained in service in this capacity until May 1949.  Thus, his enlistment was under Public Law 190 and he must be considered to have been a New Philippine Scout.  Consequently, his service cannot afford the appellant eligibility for VA death pension or burial benefits.  Id.  Also, the appellant has not alleged that the Veteran had any additional service that might qualify him for these benefits.   

The Board empathizes with the appellant's desire to obtain VA benefits on the basis of the Veteran's honorable service, including service as part of the occupation force in Okinawa.  However, it is bound by the controlling law and regulations, which do not allow for eligibility for death pension or burial benefits based New Philippine Scout service.  Accordingly, these claims must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Duties to Notify and Assist

The provisions of the Veterans Claims Assistance Act (VCAA) are not applicable to this claim on appeal because the appeal turns on a matter of law and not on the underlying facts or development of the facts.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  The United States Court of Appeals for Veterans Claims (Court) found in Manning that the VCAA can have no effect on appeals that are decided on an interpretation of the law as opposed to a determination based on fact.  See Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  The Board therefore finds that any deficiency in VA's VCAA notice or development action is harmless error.

ORDER

Entitlement to basic eligibility for VA death pension is denied.

Entitlement to basic eligibility for VA burial benefits is denied.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


